DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 11, and 29 are objected to because of the following informalities:  For claims 1, 5, 11, and 29, the phrases/terms “in particular” (claims 1, 29) and “typically” (claims 5, 11) are objected to because it is unclear whether the limitation(s) following the phrase/term are part of the claimed invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 9-12, 14-21, 23, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami (Japanese Patent Document No.: JP 10271738 A).
For claim 1, Murakami discloses the claimed invention comprising: a rotor (reference numeral 73, figure 5), which can be rotated about an axis of rotation (reference numeral 72, figure 5), which defines an axial direction of the electric machine (see figure 5); a stator (reference numeral 71), which has several stator windings (reference numeral 71b, figure 5); a coolant distribution chamber (see figure below); and a coolant collection chamber (see figure below), which is arranged axially at a distance thereto, wherein the coolant distribution chamber communicates fluidically with the coolant collection chamber with at least one cooling channel (reference numerals 66A, 66b, 67, see figures 4, 5, also see figure below), through which a coolant can flow, wherein the at least one cooling channel (reference numerals 66A, 66b, 67) and the at least one stator winding (reference numeral 71b) are embedded in a plastic mass (reference numeral 61) made of a plastic for thermal coupling to the coolant (see figures 4, 5), wherein the stator has stator teeth (reference numeral 71a, figure 5), which extend along the axial direction and which are arranged spaced apart from one another along a circumferential direction (see figure 5) and which carry the stator windings (reference numeral 71b, figure 5), wherein the at least one plastic mass (reference numeral 61) is arranged together with the at least one cooling channel (reference numerals 66A, 66b, 67) and with the at least one stator winding (reference numeral 71b) in an intermediate space (see figures 4, 5), which is formed between two stator teeth (reference numeral 71a), which are adjacent in the circumferential direction (see figure 5), wherein, within the intermediate space, the at least one cooling channel (reference numerals 66A, 66b, 67) is formed at least section by section as tube body (surrounding channels 66A, 66b, 67, see figures 4, 5), which has two broad sides in a cross-section perpendicular to the axial direction (see figure 5), and wherein the two broad sides are located opposite one another in the circumferential direction (see figure 5).  

    PNG
    media_image1.png
    708
    1066
    media_image1.png
    Greyscale

For claim 2, Murakami discloses a first plastic mass (reference numeral 61) made of a first plastic material and a second plastic mass (reference numeral 71c), which differs therefrom, made of a second plastic material being arranged in the intermediate space (see figures 4, 5).  
For claim 6, Murakami discloses the tube body (surrounding channels 66A, 66b, 67) having two narrow sides (see figures 4, 5), which are located opposite one another in a radial direction (see figures 4, 5).  
For claim 7, Murakami discloses the radially outer narrow side of the tube body (surrounding channels 66A, 66b, 67) touching the second plastic mass (reference numeral 71c) or protruding into the latter in the cross section perpendicular to the axial direction (see figures 4, 5).  
For claim 9, Murakami discloses the tube body (surrounding channels 66A, 66b, 67) having the geometry of a rectangle or of a trapezoid in the cross-section perpendicular to the axial direction (see figures 4, 5), and/or the tube body tapering radially to the inside in the cross-section perpendicular to the axial direction (see figures 4, 5).  
For claim 10, Murakami discloses the radially outer one of the two narrow sides (surrounding channels 66A, 66b, 67) having a larger lateral length than the radially inner narrow side in the cross section perpendicular to the axial direction (see figures 4, 5).  
For claim 11, Murakami discloses the lateral length of at least one of the two narrow sides (surrounding channels 66A, 66b, 67) being maximally one fourth, typically maximally one fifth, of a lateral length of at least one of the broad sides in the cross-section perpendicular to the axial direction (see figures 4, 5), such that the tube body (surrounding channels 66A, 66b, 67) forms a flat tube (see figures 4, 5).  
For claim 12, Murakami discloses the tube body (surrounding channels 66A, 66b, 67) dividing the intermediate space (see figures 4, 5), which is limited by a first and a second stator tooth (reference numeral 71a) in the circumferential direction (see figures 4, 5), into a first and a second partial space along the circumferential direction (see figures 4, 5), a first stator winding (reference numeral 71b), which is wound onto the first stator tooth (reference numeral 71a), is arranged in the first partial space (see figures 4, 5), and a second stator winding (reference numeral 71b), which is wound onto the second stator tooth (reference numeral 71a), is arranged in the second partial space (see figures 4, 5).  
For claim 14, Murakami discloses the coolant distribution chamber and/or the coolant collection chamber (see figure above for claim 1) being at least partially arranged in the at least one plastic mass (reference numeral 61) and are limited by the latter for thermal coupling to the at least one stator winding (reference numeral 71b, see figures 4, 5).  
For claim 15, Murakami discloses the coolant distribution chamber and/or the coolant collection chamber (see figure above for claim 1) being formed by a cavity (see figures 4, 5, also figure above for claim 1), which is present at least partially, or completely, in the plastic mass (reference numeral 61, see figures 4, 5).  
For claim 16, Murakami discloses the at least one plastic mass (reference numeral 61), or the first and/or second plastic mass, at least partially limiting the coolant distribution chamber and/or the coolant collection chamber (see figure above for claim 1, also figures 4, 5).  
For claim 17, Murakami discloses the coolant distribution chamber and/or the coolant collection chamber (see figure above for claim 1) having a ring-shaped geometric shape in a cross section perpendicular to the axis of rotation of the rotor (see figures 4, 5).  
For claim 18, Murakami discloses the coolant distribution chamber and/or the coolant collection chamber (see figure above for claim 1) being arranged radially on the outside and/or radially on the inside of the first or second end portion (reference numeral 71b), respectively, of the at least one stator winding (see figure 5).  
For claim 19, Murakami discloses the coolant distribution chamber and/or the coolant collection chamber (see figure above for claim 1) each forming an axial extension of the stator winding (reference numeral 71b) and/or being each arranged in an axial extension of the stator winding (reference numeral 71b, see figure 5).  
For claim 20, Murakami discloses the coolant distribution chamber and/or the coolant collection chamber (see figure above for claim 1) connecting axially to the at least one stator winding (reference numeral 71b), or on the first or second axial end portion thereof, respectively (see figure 5).  
For claim 21, Murakami discloses the coolant distribution chamber and/or the coolant collection chamber (see figure above for claim 1) connecting radially on the outside and/or radially on the inside as well as axially on the end side to the at least one stator winding (reference numeral 71b), or to the first or second axial end portion thereof, respectively (see figure 5).  
For claim 23, Murakami discloses the stator (reference numeral 70) being arranged along the axial direction between a first and a second bearing shield (reference numerals 40, 63, see figure 5), which are located axially opposite one another (see figure 5), a part of the coolant distribution chamber (see figure above for claim 1) being arranged in the first bearing shield (reference numeral 63) or being at least limited thereby, and/or a part of the coolant collection chamber (see figure above for claim 1) being arranged in the second bearing shield (reference numeral 40) or being at least limited thereby (see figure 5).  
For claim 29, Murakami already discloses the claimed invention as explained above for claim 1, and applying this to an apparatus such as a vehicle merely recites the intended use of the invention, which does not present a structural difference between the claimed invention and the prior art.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami as applied to claim 2 above, and further in view of van Heyden et al. (US Patent No.: 6388348).
For claim 3, Murakami discloses the claimed invention except for the two plastic masses having different thermal conductivities.  Having a particular thermal conductivity for the two plastic masses is a known skill in the art as exhibited by van Heyden et al. (see column 5, lines 34-38), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular thermal conductivity as disclosed by van Heyden et al. so that the two plastic masses have different thermal conductivities for Murakami for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 4, Murakami discloses the claimed invention except for the two plastic masses having the same thermal conductivity.  Having a particular thermal conductivity for the two plastic masses is a known skill in the art as exhibited by van Heyden et al. (see column 5, lines 34-38), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular thermal conductivity as disclosed by van Heyden et al. so that the two plastic masses have the same thermal conductivity for Murakami for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 5, Murakami already discloses the claimed invention including the at least one stator winding (reference numeral 71b) in the intermediate space being embedded in the first plastic mass (reference numeral 61) made of the first plastic material (see figures 4, 5), the first plastic mass (reference numeral 61) together with the stator winding (reference numeral 71b) embedded therein and the at least one cooling channel (reference numerals 66A, 66b, 67) being embedded in the second plastic mass (reference numeral 71c) made of the second plastic material and/or are limited by the latter (see figures 4, 5), but Murakami does not specifically disclose the second plastic mass with the thermal conductivity of which is typically smaller than the thermal conductivity of the first plastic material.  Having a particular thermal conductivity for the two plastic masses is a known skill in the art as exhibited by van Heyden et al. (see column 5, lines 34-38), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular thermal conductivity as disclosed by van Heyden et al. so that the second plastic mass has a thermal conductivity smaller than the thermal conductivity of the first plastic material for Murakami for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami as applied to claim 6 above, and further in view of Laffoon et al. (US Patent No.: 2917644).
For claim 8, Murakami discloses the claimed invention except for the radially inner narrow side as well as the two broad sides of the tube body being covered or coated with the second plastic mass in the cross-section perpendicular to the axial direction.  Having a second material surrounding the sides of a tube body is a known skill as exhibited by Laffoon et al. (reference numerals 23, 28, 48, see figures 4, 5), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sides covered with the second material as disclosed by Laffoon et al. for the tube body of Murakami for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami as applied to claim 1 above, and further in view of Alfermann et al. (US Patent No.: 7705495).
For claim 13, Murakami discloses the claimed invention except for the tube body surrounding a tube body interior, and at least one separating element, which divides the tube body interior into at least two partial cooling channels, which are fluidically separated from one another, being integrally molded on the tube body.  Alfermann et al. disclose the tube body (surrounding channels 37, 38, figure 4) surrounding a tube body interior (see figure 4), and at least one separating element (reference numeral 41), which divides the tube body interior into at least two partial cooling channels (reference numerals 37, 38, see figure 4), which are fluidically separated from one another, is integrally molded on the tube body (see figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the separating element as disclosed by Alfermann et al. for the tube body of Murakami for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami as applied to claims 1 and 23 above, and further in view of LeFlem et al. (US Patent No.: 6856053).
For claim 22, Murakami discloses the claimed invention except for the coolant distribution chamber and/or the coolant collection chamber surrounding the first or second axial end portion, respectively, of the at least one stator winding in a U-shaped or C-shaped manner in a longitudinal section along the axis of rotation.  LeFlem et al. disclose the coolant distribution chamber and/or the coolant collection chamber (reference numerals 38, 40) surrounding the first or second axial end portion (reference numeral 34, see figure 1), respectively, of the at least one stator winding in a U-shaped or C-shaped manner in a longitudinal section along the axis of rotation (see figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the chambers surrounding the windings in a U-shaped or C-shaped manner as disclosed by LeFlem et al. for the coolant distribution chamber and/or the coolant collection chamber of Murakami for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 24, Murakami discloses the claimed invention except for a coolant supply, which fluidically connects the coolant distribution chamber to a coolant inlet, which is provided on the first bearing shield on the outside, or on the front side or on the circumferential side, being formed in the first bearing shield, the coolant supply being thermally connected to a first shaft bearing, which is provided in the first bearing shield, for rotatably supporting the stator, and/or a coolant discharge, which fluidically connects the coolant collection chamber to a coolant outlet, which is provided on the second bearing shield on the outside, or on the front side or on the circumferential side, being formed in the second bearing shield, and the coolant discharge being thermally connected to a second shaft bearing, which is provided in the second bearing shield, for rotatably supporting the stator.  LeFlem et al. disclose a coolant supply (reference numeral 42), which fluidically connects the coolant distribution chamber (reference numeral 38) to a coolant inlet ("fluid inlet", see figure 1), which is provided on the first bearing shield (reference numeral 8) on the outside, or on the front side or on the circumferential side, being formed in the first bearing shield (reference numeral 8), the coolant supply (reference numeral 42) being thermally connected to a first shaft bearing (reference numeral 8), which is provided in the first bearing shield (see figure 1), for rotatably supporting the stator (reference numeral 5, figure 1), and/or a coolant discharge (reference numeral 44), which fluidically connects the coolant collection chamber (reference numeral 40) to a coolant outlet ("fluid outlet", see figure 1), which is provided on the second bearing shield (reference numeral 8) on the outside, or on the front side or on the circumferential side, being formed in the second bearing shield (see figure 1), and the coolant discharge (reference numeral 44) being thermally connected to a second shaft bearing (reference numeral 8), which is provided in the second bearing shield (reference numeral 8), for rotatably supporting the stator (see figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the coolant supply and discharge with the inlet and outlet as disclosed by LeFlem et al. for the coolant distribution chamber and the coolant collection chamber of Murakami for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami as applied to claims 1 and 2 above, and further in view of Kobes et al. (US Patent Application Pub. No.: US 2015/0381010 A1).
For claim 25, Murakami discloses the claimed invention except for the at least one plastic mass comprising a thermosetting plastic or being a thermosetting plastic, and/or the at least one plastic mass comprising a thermoplastic or being a thermoplastic.  Having thermosetting plastic or thermoplastic for the plastic mass is a known skill as exhibited by Kobes et al. (see paragraph [0018]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thermosetting plastic or thermoplastic as disclosed by Kobes et al. for the one plastic mass of Murakami for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 26, Murakami discloses the claimed invention except for the first plastic material of the first plastic mass and/or the second plastic material of the second plastic mass comprising a thermosetting plastic or being a thermosetting plastic.  Having thermosetting plastic for the plastic material is a known skill as exhibited by Kobes et al. (see paragraph [0018]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thermosetting plastic as disclosed by Kobes et al. for the first and/or second plastic mass of Murakami for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 27, Murakami discloses the claimed invention except for the first plastic material of the first plastic mass and/or the second plastic material of the second plastic mass comprising a thermoplastic or being a thermoplastic.  Having thermoplastic for the plastic material is a known skill as exhibited by Kobes et al. (see paragraph [0018]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thermoplastic as disclosed by Kobes et al. for the first and/or second plastic mass of Murakami for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 28, Murakami discloses the claimed invention except for the first plastic material of the first plastic mass being a thermoplastic or a thermosetting plastic, and the second plastic material of the second plastic mass being a thermosetting plastic.  Having thermoplastic or a thermosetting plastic for the plastic material is a known skill as exhibited by Kobes et al. (see paragraph [0018]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thermoplastic or a thermosetting plastic as disclosed by Kobes et al. for the first and second plastic mass of Murakami for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references discloses embodiments of stator cooling configurations: US 8766497 B2 (Goto; Kazuhiro et al.), US 8400029 B2 (Sugimoto; Shinji et al.), US 8207642 B2 (Lafontaine; Charles Y. et al.), US 7589441 B2 (Kalsi; Swarn S. et al.), US 7538457 B2 (Holmes; Alan G. et al.), US 6787948 B2 (Peterson; William Anders et al.), US 5189325 A (Jarczynski; Emil D.), US 2702870 A (NORRIS ROLLIN H), US 2702870 A (NORRIS ROLLIN H), US 20140091651 A1 (Dorfstatter; Pirmin et al.), US 20130069455 A1 (HAMER; Colin J. et al.), CN 203352307 U (CAO, Yu-xuan), WO 2013054479 A1 (KONDO, KENJI et al.), JP 2003299289 A (NISHIYAMA YUKIHIRO et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834